DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's amendments to the claims have overcome the prior art rejections of the previous office action as the prior art does not disclose monocrystalline cubic particles of the claimed composition.  However, the amendments raise 112 issues relating to the enablement of the instant claims and specification as noted below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6, 9, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Specifically, the claims require “a lithium and phosphorus containing compound having a mainly cubic crystal structure” however the specification does not describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Paragraph [0071] of the specification as originally filed describes the method of producing inventive Example 1 which allegedly has a mainly cubic crystal structure: 

    PNG
    media_image1.png
    469
    755
    media_image1.png
    Greyscale


Then paragraph [0073] of the specification as originally filed describes how to form Comparative Example 1 which does not have a cubic crystal structure:

    PNG
    media_image2.png
    408
    729
    media_image2.png
    Greyscale


The disclosed steps for forming the inventive example including a cubic crystal structure and the comparative example which has a rhombohedral crystal structure are indistinguishable.  Potentially there is some difference in the adjusting of the pH step or the gradual cooling step which results in the different crystal structures being formed however the lack of details of the processing (and the effects the differences have on the resultant crystal structure) amount to a lack of enablement as there is no disclosure of how to make the claimed product without an undue amount of experimentation to discover the conditions necessary to form a cubic crystal structure rather than the more traditional rhombohedral crystal structure which is known in the prior art.
Paragraph [0053] of the specification as originally filed describes that the crystal structure may be influenced by the temperature of the solvent during cooling however fails to provide any specific guidance in a manner which would enable one of ordinary skill in the art to make the claimed invention.
Therefore, the claims are not enabled by the specification as originally filed as an undue amount of experimentation would be required to make or use the claimed invention.
Double Patenting
The provisional rejection of the claims on the ground of nonstatutory double patenting (ODP) as being unpatentable over claims 1-8 of copending Application No. 16/497,624, claims 1-6 of copending Application No. 16/490,861 and claims 1-6 of copending Application No. 16/491,036 will be held in abeyance per applicant’s request until the discovery of allowable subject matter.   Any changes to the ODP rejection based on applicant’s amendments or future arguments will not be considered a new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inda (US Pub 2010/0028782 newly cited) teaches similar lithium zirconium phosphate glasses and the effect that composition and heat treatment have on lithium ion conductivity (paragraphs [0010-0064]) which is considered relevant to the disclosed solid electrolyte.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723